DETAILED ACTION

Introduction

1.	This office action is in response to Applicant's submission filed on 08/24/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are outstanding and are examined below. 

Drawings

2.	The drawings filed on 08/24/2020 have been accepted and considered by the Examiner. 

Information Disclosure Statement

3.	The Information Statements (IDS) filed on 06/14/2021, 01/27/2022 and 06/27/2022 have been accepted and considered in this office action and are in compliance with the provisions of 37 CFR 1.97.




Priority

4.	The instant application claims priority to and continuation from U.S. application serial number 14/521,264, filed on October 22, 2014. This priority is accepted and considered by the Examiner in this office action. 

Double Patenting

5.	The Examiner had requested an e-terminal disclaimer (e-TD) to overcome potential double patenting rejection with U.S. Patents 9977773, 10755042, 10747823 and 11288328. The Applicants consented to this and accordingly filed an e-TD which has since been approved. Hence, there are no outstanding double patenting issues in the instant Application. An interview summary with Applicant’s Representative Attorney Benjamin L. Volk has been attached along with to reflect this communication. 

Examiner’s Amendment to claims

6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

The Examiner had requested certain amendments to overcome possible rejection under 35 U.S.C. 101. These amendments were accepted by the Applicants. Attorney Volk also requested certain amendments to fix some minor informalities in claims. The Examiner accepted these amendments. An interview summary with Applicant’s Representative Attorney Benjamin L. Volk has been attached along with to reflect this communication. 

Authorization for this examiner’s amendment was given by the Applicants’ Representative, Attorney Benjamin L. Volk, on 10/13/2020. The Applicants agreed to the Examiner’s proposal of cancelling claims 12-33, to put the remaining claims and the Application in condition for allowance. The application has been amended as follows: Replace claims 1,3, 14, 18 and 20 with the claims below, where strikeouts and double square parentheses represent deletions while underlines represent additions. 

Claim 1.	A natural language generation (NLG) system for interacting with a data set and artificial intelligence to generate natural language narrative content about the data set in response to natural language inputs, the system comprising:

a memory configured to store (1) a data set of structured data, (2) a plurality of data structures that explicitly represent a plurality of different communication goals, and (3) a plurality of narrative analytics; and

a processor configured to (1) process a natural language input, (2) select the data structure that explicitly represents a communication goal indicated by the processed natural language input, wherein the selected data structure is linked to a set of the narrative analytics, (3) parameterize the linked set of narrative analytics by defining a plurality of values for parameters of the linked set of narrative analytics based on the processed natural language input, (4) execute the parameterized set of narrative analytics with respect to the data set to determine content to be expressed in a natural language narrative that (i) is responsive to the processed natural language input and (ii) satisfies the communication goal indicated by the processed natural language input, and (5) generate the natural language narrative about the data set based on the determined content.

Claim 3.	The system of claim 2 wherein the memory is further configured to store a plurality of data models;

wherein the selected data structure is linked to one of the data models; and

wherein the processor is further configured to (1) parameterize the linked data model by defining a plurality of values for parameters of the linked data model based on the processed natural language input [[,]] and (2) execute the parameterized set of narrative analytics based on the parameterized data model with respect to the data set to determine the content to be expressed in the natural language narrative.

Claim 14.	A natural language generation (NLG) method for interacting with a data set and artificial intelligence to generate natural language narrative content about the data set in response to natural language inputs, the method comprising:

			a processor processing a natural language input;

the processor accessing a memory, wherein the memory stores (1) a data set of structured data, (2) a plurality of data structures that explicitly represent a plurality of different communication goals, and (3) a plurality of narrative analytics;

the processor selecting the data structure that explicitly represents a communication goal indicated by the processed natural language input, wherein the selected data structure is linked to a set of the narrative analytics;

the processor parameterizing the linked set of narrative analytics by defining a plurality of values for parameters of the linked set of narrative analytics based on the processed natural language input;

the processor executing the parameterized set of narrative analytics with respect to the data set to determine content to be expressed in a natural language narrative that (i) is responsive to the processed natural language input and (ii) satisfies the communication goal indicated by the processed natural language input; and 

the processor generating the natural language narrative about the data set based on the determined content.

Claim 18.	A natural language generation (NLG) computer program product for interacting with a data set and artificial intelligence to generate natural language narrative content about the data set in response to natural language inputs, the computer program product comprising:

a non-transitory computer-readable storage medium 

a plurality of instructions that are resident on the [[a]] non-transitory computer-readable storage medium, wherein the instructions are configured for execution by a processor to cause the processor to (1) process a natural language input, (2) select the data structure that explicitly represents a communication goal indicated by the processed natural language input, wherein the selected data structure is linked to a set of the narrative analytics, (3) parameterize the linked set of narrative analytics by defining a plurality of values for parameters of the linked set of narrative analytics based on the processed natural language input, (4) execute the parameterized set of narrative analytics with respect to the data set to determine content to be expressed in a natural language narrative that (i) is responsive to the processed natural language input and (ii) satisfies the communication goal indicated by the processed natural language input, and (5) generate the natural language narrative about the data set based on the determined content.

Claim 20.	The computer program product of claim 18 wherein the non-transitory computer-readable storage medium non-transitory computer-readable storage media 

Allowable Subject Matter

7.	Claims 1-20 are allowable over the prior art of record. The following is the examiner’s statement of the reasons for allowance: 

The closest relevant prior art (which is discussed in further detail below), either taken individually or in combination, fails to explicitly teach or reasonably suggest the invention as represented by independent claims. The applicant has provided an improved method for narrative generation based on data wherein, communication goals serve as the focus from which narratives are generated. As used herein, the term "communication goal" refers to a communicative purpose for a narrative and/or a meaning or class of meanings that is intended to be conveyed by the narrative to the narrative's reader or consumer.

Most pertinent prior art:

Cherifi (U.S. Patent Application Publication # 2015/0249584 A1) in paragraphs 32-42 and figure 10, teaches an anti-bullying device that generates harassment reports on bullying or harassment incidents for law enforcement agencies (among other possible recipients). However, Cherifi does not teach communication goals and narrative analytics as described in the instant Application. 

Stieglitz (U.S. Patent Application Publication # 2014/0100844 A1) in paragraphs 73-77 along with figure 7, teaches a language learning platform generating different story representation for teaching language skills to individuals. However, Stieglitz does not explicitly detail a parameterized set of narrative analytics with respect to the data set to determine content to be expressed in a natural language narrative that is responsive to the processed natural language input.

Banas (U.S. Patent Application Publication # 2014/0046891 A1) in paragraphs 130-131 and figure 34, teaches creating a sentient or sapient artificial intelligence (AI) entity, wherein the AI receives input. It begins to analyze the input--compare to database data, other results, etc. The AI uses, among others, its' morality database, actionable database, experience database, and knowledge database. If the outcome is not acceptable, the AI will continue to analyze the input. If it has to ask someone for help, it can determine its' target--an online user or expert, or other targets that it deems useful or helpful--and create an open channel. This open channel serves as the connection between the target and the AI for the duration for the conversation, until the answer is obtained. However, this conversational system does not teach the narrative communication goals as described in the instant claims. 

Fischer (U.S. Patent Application Publication # 2013/0246300 A1) in para 123 and figure 1, teaches a method for tailoring marketing an item to a consumer comprising a merchant reporting system that comprises any hardware and/or software capable of generating a report and providing a report to a merchant, e.g. the merchant reporting system may generate a report illustrating a return on investment (ROI) received by the merchant as the result of a tailored marketing campaign. However, these reports and their creation does not teach or mimic the narratives of the instant Application. 

Hence, as evidenced above, the prior art of record, although teaching bits and parts, fails to completely describe the invention set forth in the independent claims, namely a natural language generation (NLG) method for interacting with a data set and artificial intelligence to generate natural language narrative content about the data set in response to natural language inputs, the method comprising a processor processing a natural language input; the processor accessing a memory, wherein the memory stores a data set of structured data, a plurality of data structures that explicitly represent a plurality of different communication goals, and a plurality of narrative analytics; the processor selecting the data structure that explicitly represents a communication goal indicated by the processed natural language input, wherein the selected data structure is linked to a set of the narrative analytics; the processor parameterizing the linked set of narrative analytics by defining a plurality of values for parameters of the linked set of narrative analytics based on the processed natural language input; the processor executing the parameterized set of narrative analytics with respect to the data set to determine content to be expressed in a natural language narrative that is responsive to the processed natural language input and satisfies the communication goal indicated by the processed natural language input; and the processor generating the natural language narrative about the data set based on the determined content.

Dependent claims represent a narrower and more specific version of the invention set forth in independent claims, and thus as such, are also allowable for at least the preceding reasons. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the teachings of the prior art of record to obtain the recited claim limitations of the independent claims as noted above.

CONCLUSION

8.	The following prior art, made of record but not relied upon, is consideredpertinent to applicant's disclosure: Warden (U.S. Patent # 8751563 B1), Brown (U.S. Patent # 9536049 B2), Sinn (U.S. Patent # 6622152 B1), Nenov (U.S. Patent Application Publication # 2009/0089100 A1), Rathod (U.S. Patent Application Publication # 2011/0191417 A1), Van Buren (U.S. Patent Application Publication # 2011/0182283 A1). These references are also included in the attached PTO-892 form.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJ SHARMA whose telephone number is (571)270-5487 (Direct Phone).  The examiner can normally be reached on Monday to Friday 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799 (Direct Phone).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). In case you require assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NEERAJ SHARMA/
Primary Examiner, Art Unit 2659

571-270-5487 (Direct Phone)
571-270-6487 (Direct Fax)
neeraj.sharma@uspto.gov (Direct Email)